            Case 1:19-cv-08208-KPF Document 1 Filed 09/03/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 POLARIS IMAGES CORPORATION,

                                Plaintiff,                    Docket No. 1:19-cv-8208

        - against -                                           JURY TRIAL DEMANDED

 ENTTECH MEDIA GROUP LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Polaris Images Corporation (“Polaris” or “Plaintiff”) by and through its

undersigned counsel, as and for its Complaint against Defendant ENTtech Media Group LLC

(“Enttech Media” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of former NAACP chapter president Rachel Dolezal. Accordingly,

Polaris seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 1:19-cv-08208-KPF Document 1 Filed 09/03/19 Page 2 of 5




                                            PARTIES

       5.      Polaris Images is an independent professional photography agency that represents

content owners around the world. Polaris Images has exclusive distribution relationships with

some of its contributors. Polaris Images has principle place of business at 259 W 30th Street,

Suite 803, New York, New York 10001.

       6.      Upon information and belief, Enttech Media is a foreign limited liability company

duly organized and existing under the laws of the State of Delaware, with a place of business 15

East 32nd Street, 11th Floor, New York, New York 10016. Upon information and belief Enttech

Media is registered with the New York Department of State Division of Corporations to do

business in the State of New York. At all times material, hereto, Enttech Media has owned and

operated a website at the URL: www.PaperMag.com (the “Website”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Rachel Dolezal who has an exclusive licensing agreement with Polaris Images,

owns the copyright to a selfie photograph of Rachel Dolezal (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Polaris is Dolezal’s exclusive licensing agent.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-163-244.

       B.      Defendant’s Infringing Activities

       10.     On or about June 16, 2019, Enttech Media ran an article on the Website titled

Rachel Dolezal Comes Out as Bisexual. See URL: https://www.papermag.com/rachel-dolezal-
            Case 1:19-cv-08208-KPF Document 1 Filed 09/03/19 Page 3 of 5




bisexual-2638880910.html. The article featured the Photograph. A true and correct copy of the

article is attached hereto as Exhibit C.

          11.   Enttech Media did not license the Photograph from Plaintiff for its article, nor did

Enttech Media have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Enttech Media infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Enttech Media is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 1:19-cv-08208-KPF Document 1 Filed 09/03/19 Page 4 of 5




       18.     Plaintiff further is entitled to its attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Enttech Media be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded its costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       September 3, 2019
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                               Richard P. Liebowitz
                                                               11 Sunrise Plaza, Suite 305
Case 1:19-cv-08208-KPF Document 1 Filed 09/03/19 Page 5 of 5




                                         Valley Stream, New York 11580
                                         Tel: (516) 233-1660
                                         RL@LiebowitzLawFirm.com

                            Attorneys for Plaintiff Polaris Images Corporation
